Wall, J. This was a bill in chancery averring that under and by virtue of the statutes of the State of Illinois providing for the organization of drainage districts and the construction and maintenance of drains a ditch known as Ho. 4 has been constructed in said towns, is now being maintained, and is under their charge and control; that said ditch passes through the lands of David F. Sconce, Charles Fisher, John Trisler and Jacob Hill; that the sazne is not fenced and’that said persons permit their live stock to go into and across said ditch, thereby causing the same to fill up and become obstructed to an extent that materially impairs and injures the same and causes it to become difficult and expensive to repair. The complainants show that the right of way, sixteen feet in width, for said ditch, and now occupied by it, through the lands of «aid persons, has been duly condemned and obtained by said commissioners, as provided by the statute in such cases; that they have no adequate remedy at law against said persons, because they say that said ditch drains a large scope of country, and the extent to which the land above said obstructions will be injured thereby, can not be determined until the said injury shall become practically irreparable. Inasmuch, therefore, as they are without relief except in a court of equity, they pray for the issue of the writ of injunction to restrain and prevent said persons, and each of them, their agents, servants and tenants, from allowing their live stock to enter said ditch, or upon any part of the said right of way; that upon the final hearing said injunction be made perpetual; that said persons, David F. Sconce, Charles Fisher, John Trisler and Jacob Hill be made parties defendant to this hill, and be required to answer the same, but not under oath, the same being waived; that the usual summons issue, and for such other and further relief as may be equitable. By a supplemental bill it was averred that defendants Trisler and Hill had fenced the ditch where it passed through their land, wherefore the original bill was dismissed as to them; it was also averred that since said original bill was presented "to the master in chancery of this court, and an injunction was asked thereunder, and was refused by said master, as appears by his indorsement thereon, they have caused to be constructed across the drain through the land of the defendant David E. Sconce, and also across the drain that passes through the land of the defendant Charles Fisher, good and sufficient bridges, for the passage over of loaded wagons and live stock, as provided by the statute in such cases; that said bridges are now in good, passable condition, and offer to said defendants safe and sufficient crossings to their respective tracts of land divided by said drains or ditches; and complainants charge, under information and belief,-that defendants Sconce and Fisher are still permitting their live stock to go into and across said ditch, and are thereby filling up the same with earth and rubbish tramped therein from the banks of said ditch, and by reason of said tramping by said live stock the said ditches are being permanently and seriously injured, as. alleged in their original bill herein, and that said defendants, unless restrained by an order of this court, will cause said ditch to be destroyed or greatly impaired. Wherefore they pray as they have in their original bill herein. The court sustained a demurrer to the original and supplemental bill, and the complainants electing to stand by their bills, a decree was entered dismissing the same at the cost of complainants, from which they prayed an appeal to this court. We are of opinion the demurrer was properly sustained. By Sec. 45 of the Drainage Act of 1885 (Session Laws 1885, 92) it is provided that whenever the owner or occupant of land in a drainage district shall permit animals to pasture in an inclosed field, through which runs an open ditch, being part of a combined system of drainage, said owner or occupant shall repair such damage to the ditch as may be done by the animals, and if he neglects to do so the commissioners may make the repairs and require the owner or occupant to pay the amount of the same to the treasurer of the district, and in case of omission to do so for ten days after such requirement is made in writing, then the commissioners may proceed to collect the same by suit at law in the name of the district before any court having jurisdiction. This section clearly contemplates the right of the owner or occupant of the land to pasture whenever he may think proper without fencing, subject only to liability for any injury thereby done to the ditch, for which a distinct legal remedy is provided. The bill contains no averment to show that such remedy is inadequate in the present instance. The decree will be affirmed. jDecree affirmed.